Exhibit 10.2

FORM OF INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is made as of [DATE], between
Pinnacle Entertainment, Inc., a Delaware corporation (the “Company”) and [NAME],
a director, officer, or employee of the Company (the “Indemnitee”).

RECITALS:

WHEREAS, the Company and the Indemnitee are aware of the exposure to litigation
and claims of officers, directors and employees of corporations as such persons
exercise their duties to the Company;

WHEREAS, the Company desires to continue to benefit from the services of highly
qualified and experienced persons such as the Indemnitee;

WHEREAS, the Indemnitee desires to serve or to continue to serve the Company as
a director, officer or employee or Agent ( as defined herein) for so long as the
Company continues to provide on an acceptable basis indemnification against
certain liabilities and expenses which may be incurred by the Indemnitee;

AGREEMENT:

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereto agree as follows:

1. Indemnification. Pursuant to the terms hereof, the Company shall indemnify
the Indemnitee with respect to the Indemnitee’s activities as a director,
officer, employee or Agent of the Company against any judgments, fines,
penalties and amounts paid in settlement and Expenses (as hereafter defined)
actually and reasonably incurred, in connection with any threatened, pending, or
completed action, suit, arbitration, alternative dispute mechanism or any other
proceeding, whether civil, criminal, administrative or investigative, and
whether brought by a third party or by or in the right of the Company,
individually or collectively, (a “Proceeding”), to which the Indemnitee was, is,
or is threatened to be made a party or participant or may reasonably be expected
to become a party or participant by reason of facts which include the Indemnitee
being or having been such a director, officer, employee or Agent of the Company
(an “Indemnifiable Event”), to the extent of the highest and most advantageous
to the Indemnitee, of one, all or any combination of the following:

(a) The benefits to the Indemnitee provided by the Company’s Certificate of
Incorporation, By-Laws in effect on the date hereof, a copy of the relevant
portions of which are attached hereto as Exhibit I;

(b) The benefits to the Indemnitee provided by the Company’s Certificate of
Incorporation or By-Laws or their equivalent in effect at the time
indemnification is sought by the Indemnitee or Expenses are incurred by the
Indemnitee;



--------------------------------------------------------------------------------

(c) The benefits to the Indemnitee to the fullest extent allowable under
Delaware law in effect at the date hereof or at the time indemnification is
sought by the Indemnitee or Expenses are incurred by the Indemnitee;

(d) The benefits to the Indemnitee provided by the Indemnification Trust
Agreement to the extent such agreement remains in effect at the time
indemnification is sought by the Indemnification or Expenses are incurred by the
Indemnitee; and

(e) The benefits to the Indemnitee under liability insurance obtained by the
Company at the time indemnification is sought by the Indemnitee or Expenses are
incurred by the Indemnitee.

For purposes of this Agreement, “Agent” shall mean any person serving at the
request of the Company as a director, officer, trustee, member, stockholder,
partner, incorporator or liquidator or in any other capacity for another
corporation, joint venture, trust or other enterprise or as a fiduciary, trustee
or administrator (or in any similar capacity) of any employee benefit plan or
other plan or program sponsored by the Company or any Subsidiary of the Company.

For purposes of this Agreement, “Expenses” shall include all reasonable fees,
costs and expenses actually and reasonably incurred, including without
limitation, attorney’s fees, excise taxes assessed with respect to an employee
benefit plan, retainers, court costs, transcript costs, fees of experts, witness
fees, travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, and all other disbursements or expenses
of the types customarily incurred in connection with defending, prosecuting,
preparing to defend, investigating, participating or preparing to be a witness
in a Proceeding, whether or not a party to such Proceeding. Expenses shall also
include expenses incurred responding to requests or complying with any
obligations pursuant to this Agreement or in connection with any appeal
resulting from any Proceedings including the premiums, security or bonds for
such appeal; provided, however, and notwithstanding anything to the contrary
herein, none of the foregoing costs and expenses, or any other costs and
expenses, incurred following the entry of a plea of guilty to a felony charge
arising out of offenses committed by Indemnitee relating to an Indemnified Event
shall be deemed Expenses for purposes of Section 3 and the parties hereto agree
that entry of such plea shall be considered a final disposition of such
Proceeding.

For purposes of this Agreement, “Indemnification Trust Agreement,” shall mean
the Indemnification Trust Agreement dated as of August 16, 2005 by and between
Pinnacle Entertainment, Inc. and Wilmington Trust Company and, as an additional
party, Bruce Leslie, as Beneficiaries’ Representative.

For purposes of this Agreement, “Subsidiary” shall mean any corporation,
partnership, limited liability company or other entity in which the Company owns
or controls, directly or indirectly, a majority of the outstanding economic or
voting ownership interest.

2. Insurance. To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, employees and
agents of the Company or any Subsidiary, Indemnitee shall be covered by such
policy or policies in accordance with its or their terms to the maximum extent
of coverage available for any such director, officer, employee

 

2



--------------------------------------------------------------------------------

or Agent. However, the Company agrees that the provisions hereof shall remain in
effect regardless of whether liability or other insurance coverage is at any
time obtained or retained by the Company; except that any payments made under an
insurance policy to the Indemnitee shall reduce in whole or in part the
obligations of the Company hereunder. In the event of any payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of the Indemnitee (under any insurance policy or
otherwise), who shall execute all rights, including the execution of such
documents necessary to enable the Company to effectively bring suit to enforce
such rights.

3. Advancement and Payment Of Expenses. At the Indemnitee’s request, the Company
shall promptly pay the Expenses as and when incurred by the Indemnitee in
advance of any final disposition of any Proceeding, including any Proceeding
initiated by the Indemnitee to which Section 4(b)(i), (ii) or (iii) is
applicable. Indemnitee shall qualify for advances upon the execution and
delivery to the Company of this Agreement which shall constitute an undertaking
providing that Indemnitee undertakes to the fullest extent required by law to
repay the advance if and to the extent that it is ultimately determined by a
court of competent jurisdiction in a final judgment, not subject to appeal, or
in binding arbitration, that Indemnitee is not entitled to be indemnified by the
Company. No other preconditions for the advancement of Expenses shall be
required or otherwise imposed and the Indemnitee’s right to such advancement is
not subject to the review by the Company of any standard of conduct. Advances
shall be made without regard to Indemnitee’s ability to repay the expenses and
without regard to Indemnitee’s ultimate entitlement to indemnification under the
other provisions of this Agreement. Expenses incurred in connection with any
Proceeding shall be paid by the Company within twenty (20) days of its receipt
of such request, together with such reasonable non-privileged documentation
evidencing the amount and nature of such Expenses as the Company shall require.
The right to advances under this paragraph shall in all events continue until
final disposition of any Proceeding, including any appeal therein.

4. Limitations.

(a) Notwithstanding any provision in this Agreement to the contrary, the
following matters shall not be Indemnifiable Events and the Company shall not
indemnify the Indemnitee:

(i) in connection with any claim made against the Indemnitee for payments to the
Company of profits made from the purchase and sale (or sale and purchase) by the
Indemnitee of securities of the Company within the meaning of Section 16(b) of
the Exchange Act; or

(ii) for violations of Federal or state insider trading laws; or

(iii) for the amount of any reimbursement of the Company by the Indemnitee of
any bonus or other incentive-based or equity-based compensation or of any
profits realized by Indemnitee from the sale of securities of the Company, as
required in each case under the Exchange Act or the Company’s clawback policy
(including any such reimbursements that arise from an accounting restatement of
the Company pursuant to Section 304 of the Sarbanes-Oxley Act of 2002, or
payment to the Company of profits arising from the purchase and sale by

 

3



--------------------------------------------------------------------------------

Indemnitee of securities within the meaning of Section 306 of the Sarbanes-Oxley
Act of 2002); or

(iv) if such indemnification is prohibited by applicable law.

(b) Notwithstanding any provision in this Agreement to the contrary, the Company
shall not advance or pay Expenses in connection with any Proceeding initiated by
the Indemnitee, unless:

(i) the Company has joined in or the Board of Directors of the Company (the
“Board”) has approved the initiation of such Proceeding;

(ii) the Proceeding is one to establish or enforce indemnification or expense
advancement and payment rights under this Agreement and/or recovery under any
directors’ and officers’ liability insurance policies maintained by the Company;
or

(iii) such Expenses arise in connection with any compulsory counterclaim or any
affirmative defense asserted by the Indemnitee in a claim not initiated by
Indemnitee, or any counterclaim raised by the Indemnitee that directly responds
to a claim against the Indemnitee that, if successful, would negate one or more
of the affirmative claims against the Indemnitee.

5. Standard of Conduct; Presumption of Eligibility; Procedures.

(a) Unless ordered by a court, no claim for indemnification under this Agreement
shall be paid by the Company unless the Company has determined that the
Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company and, with
respect to any criminal Proceeding, had no reasonable cause to believe the
Indemnitee’s conduct was unlawful. Such determinations shall be made, with
respect to an Indemnitee who is a director or officer of the Company at the time
of such determination (i) by a majority vote of the Company’s directors who are
not parties to the Proceeding for which indemnification is sought
(“Disinterested Directors”), even though less than a quorum, (ii) by a committee
of Disinterested Directors designated by a majority vote of Disinterested
Directors, even though less than a quorum, (iii) if there are no Disinterested
Directors, or if Disinterested Directors so direct, by the Independent Counsel
(as hereafter defined) in a written opinion to the Board, (iv) by stockholders
of the Company, or (v) upon a Change in Control (as hereafter defined), by the
Independent Counsel in a written opinion to the Board. Indemnification payment
shall be made within twenty (20) days of date of determination that Indemnitee
is entitled to indemnification.

(b) In the event the determination of entitlement to indemnification is to be
made by the Independent Counsel pursuant to Section 5(a), the Independent
Counsel shall be selected as provided in this Section 5(b). If a Change in
Control shall not have occurred, the Independent Counsel shall be selected by a
majority of the Disinterested Directors, even though less than a quorum, or if
there are no Disinterested Directors, by a majority of the Board, and the
Company shall give written notice advising the Indemnitee of the identity of the
Independent Counsel so selected. If a Change in Control shall have occurred, the
Independent Counsel shall be selected by the Indemnitee (unless the Indemnitee
shall request that such selection be made by the Board, in which event the
preceding sentence shall apply), and the Indemnitee shall give written notice

 

4



--------------------------------------------------------------------------------

to the Company advising it of the identity of the Independent Counsel so
selected. In either event, the Indemnitee or the Company, as the case may be,
may, within seven (7) days after such written notice of selection shall have
been given, deliver to the Company or to the Indemnitee, as the case may be, a
written objection to such selection. Such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined in this Agreement, and the objection shall
set forth with particularity the factual basis of such assertion. If such
written objection is made, the Independent Counsel so selected may not serve as
Independent Counsel unless and until a court has determined that such objection
is without merit. If, within twenty (20) days of such objection, no Independent
Counsel shall have been selected without objection, either the Company or the
Indemnitee may petition the Court of Chancery of the State of Delaware (the
“Delaware Court”) for resolution of any objection which shall have been made by
the Company or the Indemnitee to the other’s selection of Independent Counsel
and/or for the appointment as Independent Counsel of a person selected by the
Delaware Court, and the person with respect to whom an objection is so resolved
or the person so appointed shall act as Independent Counsel under Section 5(a).
The Company shall pay any and all reasonable fees and expenses of the
Independent Counsel incurred by such Independent Counsel in connection with
acting pursuant to Section 5(a) and shall fully indemnify such Independent
Counsel against any and all Expenses, claims, liabilities and damages arising
out of or relating to this Agreement or its engagement pursuant to this
Agreement. Indemnitee shall cooperate with the Independent Counsel or the
Company, as applicable, making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such counsel or the
Company, upon reasonable advance request, any documentation or information which
is not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. To the
fullest extent permitted by law, any costs or expenses (including attorneys’
fees and disbursements) incurred by Indemnitee in so cooperating with the
Independent Counsel or the Company shall be borne by the Company (irrespective
of the determination as to Indemnitee’s entitlement to indemnification) and the
Company hereby indemnifies and agrees to hold Indemnitee harmless therefrom.

(c) In making any determinations of entitlement to indemnification or related
standards of conduct determinations under this Agreement, the person or persons
making such determination shall presume that the Indemnitee has satisfied the
applicable standard of conduct, and the Company may overcome such presumption
only by presenting clear and convincing evidence to the contrary. Neither
(i) the failure of the Company or of Independent Counsel to have made a
determination prior to the commencement of any action pursuant to this Agreement
that indemnification is proper in the circumstances because Indemnitee has met
the applicable standard of conduct, nor (ii) an actual determination by the
Company or by Independent Counsel that Indemnitee has not met such applicable
standard of conduct, shall be a defense to the action or create a presumption
that Indemnitee has not met the applicable standard of conduct. For purposes of
this Agreement, the termination of any Proceeding by judgment, order, settlement
(whether with or without court approval), conviction, or upon a plea of nolo
contendere, or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) create a presumption that the Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law in the
absence of a specific finding so stating. The knowledge and/or actions, or
failure to act, of any director, officer, agent or employee of the Company or
any Subsidiary shall not be

 

5



--------------------------------------------------------------------------------

imputed to Indemnitee for purposes of determining the right to indemnification
under this Agreement.

(d) Notwithstanding any other provisions of this Agreement, in the case of any
Proceeding by or in the right of the Company to procure a judgment in its favor
by reason of an Indemnifiable Event, no indemnification shall be made in respect
of any claim, issue or matter as to which the Indemnitee shall have been finally
adjudged to be liable to the Company unless, and only to the extent that, the
Delaware Court or the court in which such Proceeding was brought shall determine
upon application that, despite the adjudication of liability but in view of all
the circumstances of the case, the Indemnitee is fairly and reasonably entitled
to indemnification of such Expenses as the Delaware Court or such other court
shall deem proper.

(e) For purposes of this Agreement, “Independent Counsel” shall mean a law firm,
or a member of a law firm, that is experienced in matters of Delaware
corporation law and neither presently is, nor in the past five years has been,
retained to represent: (i) the Company, any Subsidiary or the Indemnitee in any
matter material to either such party (other than with respect to matters
concerning the Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements), or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or the Indemnitee in an
action to determine the Indemnitee’s rights under this Agreement.

(f) For purposes of this Agreement, a “Change in Control” of the Company shall
be deemed to have occurred if:

(i) any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (i) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (a) by
the Company or any Subsidiary, (b) by any employee benefit plan sponsored or
maintained by the Company or any Subsidiary, (c) by any underwriter temporarily
holding securities pursuant to an offering of such securities, or (d) pursuant
to a Non-Control Transaction (as defined in paragraph (iii));

(ii) individuals who, on May 20, 2014, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the
members of the Board, provided that any person becoming a director subsequent to
May 20, 2014, whose appointment, election or nomination for election was
approved by a vote of at least two-thirds of the Incumbent Directors who remain
on the Board (either by a specific vote or by approval of the proxy statement of
the Company in which such person is named as a nominee for director, without
objection to such nomination) shall also be deemed to be an Incumbent Director;
provided, however, that no individual initially elected or nominated as a
director of the Company as a result of an actual or threatened election contest
with respect to directors or any other actual

 

6



--------------------------------------------------------------------------------

or threatened solicitation of proxies or consents by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;

(iii) there is consummated a merger, consolidation, share exchange or similar
form of corporate reorganization of the Company or any such type of transaction
involving the Company or any of its Subsidiaries that requires the approval of
the Company’s shareholders (whether for such transaction or the issuance of
securities in the transaction or otherwise) or any merger consummated pursuant
to Sections 251(h) or 253 of the Delaware General Corporation Law (the “DGCL”)
(each, a “Business Combination”), unless immediately following such Business
Combination: (a) more than 60% of the total voting power of the company
resulting from such Business Combination (including, without limitation, any
company which directly or indirectly has beneficial ownership of 100% of the
Company Voting Securities) eligible to elect directors of such company is
represented by shares that were Company Voting Securities immediately prior to
such Business Combination (either by remaining outstanding or being converted),
and such voting power is in substantially the same proportion as the voting
power of such Company Voting Securities immediately prior to the Business
Combination, (b) no person (other than any publicly traded holding company
resulting from such Business Combination, or any employee benefit plan sponsored
or maintained by the Company (or the company resulting from such Business
Combination)) becomes the beneficial owner, directly or indirectly, of 20% or
more of the total voting power of the outstanding voting securities eligible to
elect directors of the company resulting from such Business Combination, and
(c) at least a majority of the members of the board of directors of the company
resulting from such Business Combination were Incumbent Directors at the time of
the Board’s approval of the execution of the initial agreement providing for
such Business Combination (any Business Combination which satisfies the
conditions specified in (a), (b) and (c) shall be deemed to be a “Non-Control
Transaction”);

(iv) the Board or the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company; or

(v) the Company consummates a direct or indirect sale or other disposition of
all or substantially all of the assets of the Company and its Subsidiaries in
one or a series of related transactions.

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.

6. Assumption of Defense. Except as otherwise provided below, the Company shall
be entitled to assume the Indemnitee’s defense in any Proceeding, with counsel
determined by the Company. After notice from the Company to the Indemnitee of
the Company’s election so to assume such defense, the Company will not be liable
to the Indemnitee under this Agreement for Expenses subsequently incurred by the
Indemnitee in connection with the defense thereof other

 

7



--------------------------------------------------------------------------------

than reasonable costs of investigation or as otherwise provided below. The
Indemnitee shall have the right to employ counsel in such Proceeding, but the
fees and costs of such counsel incurred after notice from the Company of its
assumption of the defense thereof shall be at the Indemnitee’s expense unless:

(a) the employment of counsel by the Indemnitee has been authorized by the
Company;

(b) the Indemnitee shall have reasonably concluded that there is a conflict of
interest between the Indemnitee and the Company in the conduct of the defense of
such Proceeding; or

(c) the Company shall not in fact have employed counsel to assume the defense of
such Proceeding, in each of which cases the Expenses of counsel shall be at the
expense of the Company; or

(d) a Change in Control has occurred.

The Company shall not be entitled to assume the defense of any Proceeding
brought by or on behalf of the Company or as to which clauses (b), (c), or
(d) are applicable without the prior written consent of the Indemnitee.

7. Partial Indemnification; Witness Expenses. (a) If the Indemnitee is entitled
under any provision of this Agreement to indemnification or payment by the
Company for a portion of the Expenses, judgments, fines, penalties or amounts
paid in settlement actually and reasonably incurred by the Indemnitee or on the
Indemnitee’s behalf in connection with any Proceeding relating to an
Indemnifiable Event, or in defense of any claim, issue or matter therein, and
any appeal therefrom but not, however, for the total amount thereof, the Company
shall nevertheless pay the Indemnitee that portion of such Expenses, judgments,
fines, penalties or amounts paid in settlement to which the Indemnitee is
entitled.

(b) If the Indemnitee is, by reason of the fact that the Indemnitee is or was a
director, officer, employee or Agent of the Company, made a witness, or is made
(or asked) to respond to discovery requests in any Proceeding to which the
Indemnitee is not a party, the Company shall advance all Expenses actually and
reasonably incurred by or on behalf of the Indemnitee in connection therewith.

8. Remedies of Indemnitee.

(a) In the event that (i) a determination is made pursuant to Section 5 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement and payment of Expenses is not timely made pursuant
to Section 3 hereof, (iii) payment of indemnification is not made pursuant to
Section 1 hereof within twenty (20) days after the date of the determination
pursuant to Section 5(a) hereof that the Indemnitee is entitled to
indemnification, or (iv) no determination of entitlement to indemnification
shall have been made pursuant to Section 5 of this Agreement within 60 days
after a written claim for indemnification has been received by the Company, the
Indemnitee shall be entitled to seek an award in arbitration or an adjudication
by a court of his or her entitlement to advancement or

 

8



--------------------------------------------------------------------------------

indemnification in accordance with the terms of this agreement. The Indemnitee
shall commence such proceeding seeking an adjudication or an award in
arbitration within one hundred and eighty (180) days following the date on which
the Indemnitee first has the right to commence any proceeding pursuant to this
Section 8(a). Upon the due commencement of any judicial proceeding or
arbitration pursuant to this Agreement, Independent Counsel shall be discharged
and relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).

(b) In the event that a determination shall have been made pursuant to Section 5
of this Agreement that the Indemnitee is not entitled to indemnification, any
arbitration or action commenced pursuant to this Section 8 shall be conducted in
all respects on a de novo basis and such earlier determination shall not create
any presumption that the Indemnitee has not met the applicable standard of
conduct or that Indemnitee is not entitled to indemnification under this
Agreement. If a determination shall have been made pursuant to Section 5 hereof
that the Indemnitee is entitled to indemnification, the Company shall be bound
by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 8, absent a misstatement by the Indemnitee of a
material fact, or an omission of a material fact necessary to make the
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification.

(c) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the Proceeding, including any appeal
therein.

9. Additional Rights. The advancement of Expenses and indemnification provided
in this Agreement shall not be deemed exclusive of any other indemnification or
rights to which the Indemnitee may be entitled and shall continue after the
Indemnitee has ceased to occupy a position as a director, officer, employee, or
Agent with respect to Proceedings relating to or arising out of the Indemnitee’s
acts or omissions during the Indemnitee’s service in any of such positions. This
Agreement is entered into pursuant to Section 145(f) of the DGCL and shall not
be constrained or limited to indemnification and advance payment of
reimbursement of expenses provided by the DGCL. No amendment, alteration, repeal
or termination of this Agreement or of any provision hereof shall limit or
restrict any right of Indemnitee under this Agreement in respect of any action
taken or omitted by such Indemnitee prior to such amendment, alteration, repeal
or termination.

10. Inconsistent Provisions. To the extent that any other agreement or
undertaking of the Company is inconsistent with the terms of this Agreement,
this Agreement shall govern.

11. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment to the Indemnitee under this Agreement to the
extent that the Indemnitee has otherwise actually received payment of amounts
otherwise payable hereunder.

12. Notice to the Company. The Indemnitee shall provide to the Company prompt
written notice of any Proceeding brought, threatened, asserted or commenced
against the Indemnitee with respect to which Indemnitee may assert a right to
advancement of Expenses or indemnification hereunder; provided, however, that
the failure to provide such prompt notice

 

9



--------------------------------------------------------------------------------

shall not constitute a waiver of Indemnitee’s rights under this Agreement,
except to the extent the Company demonstrates that such failure or delay
(i) caused the amounts paid or to be paid by the Company to be greater than they
otherwise would have been; or (ii) adversely affected the Company’s ability to
obtain for itself or Indemnitee coverage or proceeds under any insurance policy
available to the Company or Indemnitee. The Indemnitee shall not effect any
settlement without the Company’s written consent unless the Indemnitee shall
have determined to undertake the Indemnitee’s own defense in such Proceeding and
has waived the benefits of this Agreement. The Company shall not settle any
Proceeding to which the Indemnitee is a party in any manner which would impose
any penalty, limitation, or obligation on the Indemnitee without the
Indemnitee’s written consent. Neither the Indemnitee nor the Company will
unreasonably withhold or delay consent to any proposed settlement. The
Indemnitee shall cooperate to the extent reasonably possible with the Company
and/or its insurers, in attempts to defend and/or settle such Proceeding.

13. Extraordinary Transactions. The Company shall use its commercially
reasonable efforts to cause any successor, and any direct or indirect parent of
any successor, whether direct or indirect by purchase, merger, consolidation or
otherwise, to all, substantially all or a substantial part, of the business
and/or assets of the Company, by written agreement in form and substance
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.

14. No Personal Liability. The Indemnitee agrees that neither the directors, nor
any officer, employee, representative or Agent of the Company shall be
personally liable for the satisfaction of the Company’s obligations under this
Agreement, and the Indemnitee shall look solely to the insurance, assets of the
Company for satisfaction of any claims hereunder.

15. Severability. If any provision, phrase, or other portion of this Agreement
should be determined by any court of competent jurisdiction to be invalid,
illegal or unenforceable, in whole or in part, and such determination should
become final, such provision, phrase or other portion shall be deemed to be
severed or limited, but only to the extent required to render the remaining
provisions and portions of the Agreement enforceable, and the Agreement as thus
amended shall be enforced to give effect to the intention of the parties insofar
as that is possible.

16. Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of, the Indemnitee and Indemnitee’s heirs, personal representatives,
executors and administrators and upon the Company and its successors and
assigns.

17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement.

18. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

 

10



--------------------------------------------------------------------------------

19. Modifications and Waivers. No supplement, modification, amendment or waiver
of this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

20. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been given (i) when delivered by
hand or (ii) if mailed by a nationally recognized overnight delivery service, on
the third day after the date on which it is so mailed:

 

(a)

   If to the Company, to:   

Pinnacle Entertainment, Inc.

3980 Howard Hughes Parkway

Las Vegas, Nevada 89169

Attention: General Counsel

(b)

   If to the Indemnitee, to:   

[NAME]

[ADDRESS]

[ADDRESS]

or to such other address as may have been furnished in writing to the Indemnitee
by the Company or to the Company by the Indemnitee, as the case may be.

21. Governing Law. The parties hereto agree that this Agreement shall be
construed and enforced in accordance with and governed by the laws of the State
of Delaware without giving effect to the principles of conflicts of laws of such
state. Except with respect to any arbitration commenced by Indemnitee pursuant
this Agreement, the Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Delaware Court, and
not in any other state or federal court in the United States of America or any
court in any other country, (ii) consent to submit to the exclusive jurisdiction
of the Delaware Court for purposes of any action or proceeding arising out of or
in connection with this Agreement, (iii) consent to service of process at the
address set forth in Section 20 of this Agreement with the same legal force and
validity as if served upon such party personally within the State of Delaware,
(iv) waive any objection to the laying of venue of any such action or proceeding
in the Delaware Court and (v) waive, and agree not to plead or to make, any
claim that any such action or proceeding brought in the Delaware Court has been
brought in an improper or inconvenient forum.

22. Arbitration and Enforcement. In the event that any dispute or controversy
shall arise between the Indemnitee and the Company after the requirements of
Section 5 of the Agreement have been satisfied with respect to whether the
Indemnitee is entitled to indemnification in connection with any Proceeding or
with respect to the amount of Expenses incurred or to be paid by the Company
(and any dispute or controversy regarding the applicability of arbitration to
any such dispute or controversy), such dispute or controversy shall, at the
option of the Indemnitee or the Company, be submitted by the parties to final,
binding arbitration before a single independent arbitrator, who shall be either
(i) a retired federal judge, (ii) a retired Delaware Supreme Court or

 

11



--------------------------------------------------------------------------------

Delaware Chancery Court judge or (ii) an attorney licensed to practice and in
good standing with at least 20 years of Delaware corporate litigation
experience. If the parties have not agreed on an independent arbitrator within
15 days after arbitration is requested in writing by either of them, the
arbitrator shall be appointed in the following manner: (a) the American
Arbitration Association (the “AAA”) shall send simultaneously to each party to
the dispute an identical list of five (unless the AAA decides that a different
number is appropriate) names of persons chosen from the AAA’s National Roster of
Neutrals (the “National Roster”) who meet the arbitrator’s qualifications set
forth in the preceding sentence; (b) each party to the dispute shall have 14
calendar days from the transmittal date of such list in which to strike names
objected to, number the remaining names in order of preference, and return the
list to the AAA; (c) the parties are not required to exchange selection lists,
but if a party does not return the list within the time specified, all persons
named therein shall be deemed acceptable to that party; (d) from among the
persons who have been approved on both lists, and in accordance with the
designated order of mutual preference, the AAA shall invite the acceptance of an
arbitrator to serve; and (e) if the parties fail to agree on any of the persons
named, or if acceptable arbitrators are unable to act, or if for any other
reason the appointment cannot be made from the submitted lists, the AAA shall
have the power to make the appointment from among other members of the National
Roster without the submission of additional lists. The arbitration shall be
conducted in Wilmington, Delaware and in accordance with the Commercial
Arbitration Rules of the AAA. The arbitrator shall establish a schedule for the
arbitration that will result in the arbitration hearing occurring within 90 days
of the appointment of the arbitrator and the arbitrator shall issue the
arbitration award within 30 days following the conclusion of the arbitration
hearing. The arbitration award shall be in writing and shall be final and
binding on the parties. Judgment upon the arbitration award may be entered by
any court of competent jurisdiction.

23. Termination. This Agreement shall continue until and terminate upon the
later of: (a) ten (10) years after the date that Indemnitee shall have ceased to
serve as a director, officer, employee or Agent of the Company or (b) one
(1) year after the final termination of any Proceeding, including any appeal,
then pending in respect of which Indemnitee is granted rights of indemnification
or advancement hereunder and of any Proceeding, including any appeal, commenced
by Indemnitee pursuant to this Agreement relating thereto.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Indemnification Agreement
as of the date first above written.

 

INDEMNITEE     PINNACLE ENTERTAINMENT, INC.

 

    By:  

 

[Name]     Name:  

 

    Title:  

 

 

13



--------------------------------------------------------------------------------

EXHIBIT I

RESTATED CERTIFICATE OF INCORPORATION OF PINNACLE

ENTERTAINMENT, INC.

ARTICLE VIII

The corporation shall indemnify its officers and directors to the full extent
permitted by the Delaware General Corporation Law.

RESTATED BYLAWS OF PINNACLE ENTERTAINMENT, INC.

ARTICLE VIII — INDEMNIFICATION

Section 1. Right to Indemnification.

The provision in this ARTICLE VIII that an “officer” shall be indemnified and
held harmless by the Corporation is intended to mean an “Elected Officer.”
Accordingly, the term “officer” in ARTICLE VIII shall mean “Elected Officer” as
such term is defined in ARTICLE IV, Section 1 of the Bylaws of the Corporation.

Each person who was or is made a party or is threatened to be made a party to or
is otherwise involved in any action, suit or proceeding, whether civil,
criminal, administrative or investigative (hereinafter a “proceeding”), by
reason of the fact that he or she is or was a director or an officer of the
Corporation or such director or officer of the Corporation is or was serving at
the request of the Corporation as a director, officer, manager, employee, agent
or trustee of another corporation or of a partnership, limited liability company
joint venture, trust or other enterprise, including service with respect to an
employee benefit plan (hereinafter an “indemnitee”), whether the basis of such
proceeding is an alleged action in an official capacity as a director, officer,
manager, employee, agent, trustee or in any other capacity while serving as a
director, officer, manager, employee, agent or trustee shall be indemnified and
held harmless by the Corporation to the fullest extent authorized by the
Delaware General Corporation Law, as the same exists or may hereafter be amended
(but, in the case of any such amendment, only to the extent that such amendment
permits the Corporation to provide broader indemnification rights than such law
permitted the Corporation to provide prior to such amendment), against all
expense, liability and loss (including attorneys’ fees, judgments, fines, ERISA
excise taxes or penalties and amounts paid in settlement) reasonably incurred or
suffered by such indemnitee in connection therewith; provided, however, that,
except as provided in Section 3 of this Article VIII with respect to proceedings
to enforce rights to indemnification, the Corporation shall indemnify any such
indemnitee in connection with a proceeding (or part thereof) initiated by such
indemnitee only if such proceeding (or part thereof) was authorized by the Board
of Directors of the Corporation.

Section 2. Right to Advancement of Expenses.

In addition to the right to indemnification conferred in Section 1 of this
Article VIII, an indemnitee shall also have the right to be paid by the
Corporation the expenses (including attorney’s fees) incurred in defending any
such proceeding in advance of its final disposition (hereinafter an “advancement
of expenses”); provided, however, that, if the Delaware General Corporation Law
requires, an advancement of expenses incurred by an indemnitee in his or her
capacity as a director or officer (and not in any other capacity in which
service was or is rendered by such indemnitee, including, without limitation,
service to an employee benefit plan) shall be made only upon delivery to the
Corporation of an undertaking (hereinafter an “undertaking”), by or on behalf of
such indemnitee, to repay all amounts so advanced if it shall ultimately be
determined by final judicial decision from which there is no further right to
appeal (hereinafter a “final adjudication”) that such indemnitee is not entitled
to be indemnified for such expenses under this Section 2 or otherwise.

Section 3. Right of Indemnitee to Bring Suit.

If a claim under Section 1 or 2 of this Article VIII is not paid in full by the
Corporation within 60 days after a written claim has been received by the
Corporation, except in the case of a claim for an advancement of expenses, in

 

14



--------------------------------------------------------------------------------

which case the applicable period shall be 20 days, the indemnitee may at any
time thereafter bring suit against the Corporation to recover the unpaid amount
of the claim. To the fullest extent permitted by law, if successful in whole or
in part in any such suit, or in a suit brought by the Corporation to recover an
advancement of expenses pursuant to the terms of an undertaking, the indemnitee
shall also be entitled to be paid the expense of prosecuting or defending such
suit. In (i) any suit brought by the indemnitee to enforce a right to
indemnification hereunder (but not in a suit brought by the indemnitee to
enforce a right to an advancement of expenses) it shall be a defense that, and
(ii) in any suit brought by the Corporation to recover an advancement of
expenses pursuant to the terms of an undertaking, the Corporation shall be
entitled to recover such expenses upon a final adjudication that, the indemnitee
has not met any applicable standard for indemnification set forth in the
Delaware General Corporation Law. Neither the failure of the Corporation
(including its directors who are not parties to such action, a committee of such
directors, independent legal counsel, or its stockholders) to have made a
determination prior to the commencement of such suit that indemnification of the
indemnitee is proper in the circumstances because the indemnitee has met the
applicable standard of conduct set forth in the Delaware General Corporation
Law, nor an actual determination by the Corporation (including its directors who
are not parties to such action, a committee of such directors, independent legal
counsel, or its stockholders) that the indemnitee has not met such applicable
standard of conduct, shall create a presumption that the indemnitee has not met
the applicable standard of conduct or, in the case of such a suit brought by the
indemnitee, be a defense to such suit. In any suit brought by the indemnitee to
enforce a right to indemnification or to an advancement of expenses hereunder,
or brought by the Corporation to recover an advancement of expenses pursuant to
the terms of an undertaking, the burden of proving that the indemnitee is not
entitled to be indemnified, or to such advancement of expenses, under this
Article VIII or otherwise shall be on the Corporation.

Section 4. Non-Exclusivity of Rights.

The rights to indemnification and to the advancement of expenses conferred in
this Article VIII shall not be exclusive of any other right which any person may
have or hereafter acquire under any statute, the Corporation’s Certificate of
Incorporation or Bylaws, any agreement, or by vote of the Corporation’s
stockholders or disinterested directors or otherwise.

Section 5. Insurance.

The Corporation may maintain insurance, at its expense, to protect itself and
any director, officer, employee or agent of the Corporation or another
corporation, partnership, joint venture, trust or other enterprise against any
expense, liability or loss, whether or not the Corporation would have the power
to indemnify such person against such expense, liability or loss under the
Delaware General Corporation Law.

 

15